In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-19-00064-CV

SIMONE BARRON AND WALID                      §   On Appeal from the 348th District Court
YAMMINE, Appellants
                                             §   of Tarrant County (348-264569-13)
V.
                                             §   June 3, 2021
ISSAM AL SHMAISANI AND SHARON
SMITH, Appellees                             §   Opinion by Justice Kerr


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the trial court’s

judgment is reversed and rendered in part, reversed and remanded in part, and

affirmed in part. We reverse and render the trial court’s award to Appellee Sharon

Smith of $21,265 from Appellant Simone Barron. We reverse the awards of attorneys’

fees to Appellee Issam Al Shmaisani and remand those issues to the trial court for a

new trial. In all other respects, we affirm the trial court’s judgment.
      It is further ordered that Appellants Simone Barron and Walid Yammine pay

sixty-five percent of the costs of this appeal, that Appellee Issam Al Shmaisani pay

thirty percent of the costs of this appeal, and that Appellee Sharon Smith pay five

percent of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Elizabeth Kerr__________________
                                          Justice Elizabeth Kerr